Citation Nr: 1044419	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  04-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a heart 
murmur, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for a heart murmur, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

5.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

8.  Entitlement to service connection for mitral valve prolapse, 
to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for sexual dysfunction, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to May 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  

In December 2006, this matter was remanded by the Board for 
further development.

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
that reversed a Board decision that denied service connection for 
disabilities claimed as a result of exposure to herbicides in 
which the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of Vietnam.  
In this case, the Board imposed a stay on the Veteran's service 
connection claims because they fall within that category and were 
included in that stay.  The United States Court of Appeals for 
the Federal Circuit issued a decision in that case, Haas v. 
Peake, 525 F.3d 1168 (Fed.Cir. 2008).  The Veteran filed a 
petition for a writ of certiorari to the Supreme Court, which was 
denied on January 21, 2009.  Haas v. Peake, 129 S.Ct. 1002 (Jan. 
21, 2009).  The stay of Haas-related cases has been lifted and 
the Board now proceeds with adjudication of the Veteran's claims.

The issues of entitlement to service connection for a heart 
murmur, diabetes mellitus, diabetic retinopathy, peripheral 
neuropathy, hypertension, mitral valve prolapse, and sexual 
dysfunction are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2009, the Board issued a decision as to the issues of 
whether new and material evidence had been submitted to reopen 
claims for a heart murmur and diabetes mellitus; and entitlement 
to service connection for diabetic retinopathy, peripheral 
neuropathy, hypertension, mitral valve prolapse, and sexual 
dysfunction.  

2.  Mail date stamped in February 2009 was not associated until 
after the Board issued its June 2009 decision.    

3.  The Veteran did not appeal a February 1980 rating decision 
that denied service connection for a heart murmur.  

4.  Evidence received since the February 1980 rating decision is 
new and raises a reasonable possibility of substantiating whether 
the Veteran's a heart murmur was a result of service.  

5.  The Veteran did not timely appeal a June 1996 rating decision 
that denied service connection for diabetes.

6.  Evidence received since the June 1996 rating decision raises 
a reasonable possibility of substantiating whether the Veteran's 
heart murmur was a result of service.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision addressing the issues of whether 
new and material evidence had been submitted to reopen claims for 
a heart murmur and diabetes mellitus; and entitlement to service 
connection for diabetic retinopathy, peripheral neuropathy, 
hypertension, mitral valve prolapse, and sexual dysfunction is 
vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2010).  

2.  The February 1980 rating decision that denied service 
connection for a heart murmur is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

3.  New and material evidence having been received; the claim of 
service connection for heart murmur is reopened.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2010).  

4.  The June 1996 rating decision that denied service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

5.  New and material evidence has been received to reopen a claim 
for service connection for diabetes mellitus.  38 U.S.C.A. § 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2010).  

In June 2009, the Board denied the above claims for service 
connection, and remanded the issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement to 
service connection for a heart murmur.  Mail that was date 
stamped in February 2009 was associated with the claims file 
after the Board rendered its June 2009 decision and reflects that 
the Veteran desired a travel board hearing.  A hearing was not 
scheduled.  Failure to afford the Veteran the requested hearing 
would constitute a denial of due process.  38 C.F.R. 
§ 20.904(a) (2010).  The Veteran must be scheduled for a hearing 
before the Board promulgates a decision as to the issues on 
appeal.  As a result, the June 2009 Board decision must be 
vacated.  

II.  New and Material Evidence Claims

In this decision, the Board reopens the Veteran's claim of 
service connection for a heart murmur and diabetes mellitus and 
remands them for further development.  As such, no discussion of 
VA's duties to notify and assist is necessary. 
 
The RO initially denied the Veteran's claim of entitlement to 
service connection for heart murmur in a February 1980 rating 
decision on the basis that the heart murmur was not incurred in 
or related to service.  A June 1996 rating decision denied the 
claim for service connection for diabetes mellitus, as a result 
of exposure to herbicides.  He was notified of these decisions, 
but did not appeal and the determinations became final.  38 
U.S.C.A. § 7105 (2010).  Although the RO reopened the claim for 
service connection for diabetes mellitus in a December 2002 
rating decision and has adjudicated the issue of entitlement to 
service connection on the merits, the Board must still consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Following notification of an initial review and adverse 
determination by the RO, an NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. 
Cir. 1998).  

The evidence available at the time of the February 1980 rating 
decision consisted of service treatment records; post-service 
treatment records, and various lay statements.  The evidence 
considered at the time of the RO rating decision in June 1996 
consisted of the Veteran's service treatment records, VA medical 
records, and an April 1996 VA examination report.  

The Veteran sought to reopen his claims of entitlement to service 
connection for a heart murmur and diabetes mellitus in August 
2002.  The evidence now includes additional private medical 
records; VA treatment records; personnel records; written 
statements in support of his claim; and a March 2003 private 
medical opinion that indicates that rapid progression of the 
Veteran's diabetes mellitus is probably associated with exposure 
to Agent Orange.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of 
whether the Veteran's heart murmur and diabetes mellitus were 
incurred in or aggravated by service.  In the Board's opinion, 
this evidence provides a more complete picture of the Veteran's 
disabilities and their origin, and, thus, is not cumulative or 
redundant and raises a reasonable possibility of substantiating 
the claims.  As such, it is considered new and material and the 
claims are reopened.  

However, the adjudication of the Veteran's claims does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as noted below, the Board is requesting additional 
development with respect to the underlying claims of service 
connection for a heart murmur and diabetes mellitus and will 
issue a final decision once that development is complete, if the 
case is ultimately returned to the Board.  


ORDER

The June 2009 Board decision addressing the issues of whether new 
and material evidence had been submitted to reopen claims for a 
heart murmur and diabetes mellitus; and entitlement to service 
connection for diabetic retinopathy, peripheral neuropathy, 
hypertension, mitral valve prolapse, and sexual dysfunction is 
vacated. 

New and material evidence having been received, the claim of 
service connection for a heart murmur is reopened and to that 
extent, is granted.

New and material evidence having been received, the claim of 
service connection for a diabetes mellitus is reopened and to 
that extent, is granted.

(CONTINUED ON NEXT PAGE)


REMAND

The Veteran requested a travel board hearing as indicated from a 
written statement received in February 2009.  Under applicable 
regulations, a hearing on appeal will be granted if a Veteran, or 
his representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2010).  Therefore, the Veteran must be provided 
with the opportunity to testify at a hearing prior to the 
adjudication of his claims.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel board hearing before a Veterans Law 
Judge at the RO in accordance with 
applicable procedures.  The Veteran and his 
representative should be notified of the 
time and place to report for the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


